DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A1-B1, claims 1-2, 4-9, 12-17, in the reply filed on 8/9/22 is acknowledged.
Claims 3, 10, 11, 18, 19, 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/22.
Claim Objections
Claims objected to because of the following informalities:  
The text of the withdrawn claims should be included in the claim listing, otherwise it appears that those claims are cancelled rather than withdrawn.
Claim 1, last line: "configure" should be "configured".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 4: Unclear what structure is required, since it does not make sense that an electrode structurally comprises yet another electrode.  Examiner suggests amending to recite wherein the ECG electrode "is further configured as" a therapy electrode.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, 5-8, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meeker (US 2019/0159696) in view of Aisenbrey (US 2006/0137688).

    PNG
    media_image1.png
    318
    419
    media_image1.png
    Greyscale

 	Regarding claims 1, 2, 4, 5-8, 12-16, Meeker discloses substantially the same invention as claimed (Figure 3 provided above for example), including a wearable cardioverter device comprising a support structure, a WCD monitor included in the support structure, the WCD monitor configured to detect one of VF or VT from ECG signals (Figure 1; abstract), and an ECG electrode communicatively coupled to the WCD monitor (Figures 5-6), the ECG electrode comprising a base plate (Figure 3: 311), a substrate (305) disposed on the base plate, a conductive electrode (301) disposed on the substrate, the conductive electrode being communicatively coupled to the substrate, an electric cable (307) communicatively coupled to the substrate and to the WCD monitor, and a cover (303) disposed over the conductive electrode, the cover having a hole configured to expose a sensing portion of the conductive electrode.
 	Further regarding claim 1, Meeker discloses the substrate can include a resistive component disposed on the surface to form a resistor component of the ECG electrode (Figures 7-10; Paragraph 87+; high or low resistance electrode material is disposed on the substrate).  Meeker does not disclose the resistive component is resistive ink.  However, Aisenbrey teaches applying resistive ink to a surface (Paragraph 60), in order to make a resistive component of an electrode (Paragraph 83).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Meeker as taught by Aisenbrey to include a resistive ink as recited, in order to make the resistive component.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claims 1 and 5-8 be found allowable, claims 12-16, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
 	In particular, claims 1 and 12 recite the same structural elements, just in a different order, and thus cover the same scope.

Allowable Subject Matter
Claims 9, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grossman (US 4,776,350), Kosierkiewicz (US 9,586,038) show an electrode with similar resistive features.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792